         Case 1:18-cr-00390-PAE Document 532 Filed 02/18/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                    18-CR-390-10 (PAE)
                       -v-
                                                                           ORDER
 GREGORY CARTER,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter, dated January 14, 2021, from Mr. Carter in

support of his renewed application for compassionate release. The Court denied that motion for

reconsideration on January 25, 2021. Dkt. 528.


       SO ORDERED.


                                                       
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: February 18, 2021
       New York, New York
Case 1:18-cr-00390-PAE Document 532 Filed 02/18/21 Page 2 of 4

                                             $3 
                                             %'
Case 1:18-cr-00390-PAE Document 532 Filed 02/18/21 Page 3 of 4
Case 1:18-cr-00390-PAE Document 532 Filed 02/18/21 Page 4 of 4
